COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      William Travis Kitchens v. The State of Texas

Appellate case number:    01-18-00518-CR

Trial court case number: 1502983

Trial court:              178th District Court of Harris County

       On December 3, 2019, a panel of this Court reversed the judgment of the trial court as to
appellant’s punishment only. On December 18, 2019, appellant filed a “Motion for Bail
Following Reversal Pursuant to Article 44.04(h), C.Cr.P.” Both appellant and the State
subsequently moved for en banc reconsideration of the panel opinion, which the Court denied
today in a separate order.
        Code of Criminal Procedure article 44.04(h) provides, in relevant part, that “[i]f a
conviction is reversed by a decision of a Court of Appeals, the defendant, if in custody, is
entitled to release on reasonable bail, regardless of the length of term of imprisonment, pending
final determination of an appeal by the state or the defendant on a motion for discretionary
review.” TEX. CODE CRIM. PROC. art. 44.04(h); see also Tissier v. Kegans, 789 S.W.2d 680, 681
(Tex. App.—Houston [1st Dist.] 1990, orig. proceeding) (applying article 44.04(h) upon reversal
of conviction). Because this Court did not reverse appellant’s conviction, and instead reversed
only the portion of the judgment assessing appellant’s punishment, we conclude that article
44.04(h) does not apply to appellant’s case. Accordingly, we DENY the motion.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower__________________
                   Acting for the Court

Panel consists of Justices Kelly, Hightower, and Countiss.

Date: __April 23, 2020_________